Citation Nr: 0811702	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  06-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition, 
to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970, 
including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.

The Board notes that the record reflects that the RO did not 
send the April 2003 rating decision to the veteran, but sent 
it to another veteran in error.  The veteran was subsequently 
sent the rating decision in a July 2005 notification.  

The Board also notes that the veteran's claim of service 
connection for malaria was granted in an April 2006 rating 
decision, and that appeal has been resolved.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

PTSD

In February 2003, the veteran underwent a VA examination for 
his claimed PTSD.  The examiner noted that he reviewed the 
claims file, but that there were no service medical records 
(SMRs) for review.  The examiner stated that a record, dated 
in 1970, in the claims file indicated that there were no 
medical records associated with the file.  The examiner 
opined that the veteran did not meet the requisite criteria 
for a diagnosis of PTSD.  

The veteran's SMRs are associated with his claims file.  

Given the evidence above, the Board finds that the medical 
evidence is insufficient and the claim must be remanded.  A 
VA examination should be scheduled for a review of the SMRs 
and an opinion must be obtained as to whether the veteran 
currently experiences PTSD related to the alleged in-service 
stressors.  

Skin condition

The veteran seeks service connection for a skin condition as 
secondary to herbicide exposure, including exposure to Agent 
Orange.  

In the veteran's December 2002 application for benefits, he 
indicated that he had been exposed to Agent Orange.  He did 
not, however, list any resulting disabilities due to the 
exposure.  The veteran's service in the Republic of Vietnam 
is noted on his DD Form 214, thus, his exposure to herbicides 
is presumed for service connection purposes.  

At his February 2003 VA examination regarding his PTSD, the 
veteran reported "sometimes" having chronic fungus under 
his nails, on his hands, and on his genitals.  

In the April 2003 rating decision, the veteran was denied 
service connection as Agent Orange exposure itself is not a 
ratable disability for compensation purposes.  

In an August 2005 statement, the veteran indicated that since 
service in Vietnam, he experienced fungus under his finger 
and toenails, on his scalp, on his penis and on his buttocks.  
He advised that he has a "festering rash," which appears on 
his legs, scabs over and disappears.  In the veteran's timely 
September 2005 notice of disagreement, the veteran alleged 
that his exposure to Agent Orange caused him problematic skin 
conditions.  

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the veteran's claim of service connection for a 
skin condition, to include as secondary to herbicide 
exposure.  The Board notes that the veteran is presumed to 
have been exposed to herbicides while serving in Vietnam.  
The veteran is also competent to state that he as experienced 
some sort of skin condition/rash since discharge from 
service.  The claim, however, must be remanded and a VA 
examination scheduled for an opinion as to whether the 
veteran has a skin condition related to service or 
presumptively related to herbicide exposure.  This 
examination is required pursuant to 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
treatment records regarding the veteran's 
claimed PTSD and skin condition.  Perform 
all development deemed necessary.  

2.  Request that the VA examiner who 
performed the February 2003 VA examination 
review the SMRs associated with the 
veteran's claims file and provide a 
current diagnosis of the veteran's mental 
condition.  If the examiner diagnoses 
PTSD, he or she must identify the 
stressors upon which the diagnosis was 
based.  

If the same examiner is not available, 
schedule the veteran for another VA 
psychiatric examination.  The examiner is 
to perform all necessary clinical testing 
and render all appropriate diagnoses.  
Again, if the examiner diagnoses PTSD, he 
or she must identify the stressors upon 
which the diagnosis was based.  

3.  The veteran should also be scheduled 
for a VA examination with the appropriate 
specialist regarding his claimed skin 
condition.  The examiner should perform 
all clinical testing and provide all 
appropriate diagnoses.  The examiner 
should opine as to whether any skin 
disability is at least as likely as not 
related to the veteran's service or 
exposure to herbicides.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

